Title: To James Madison from John Armstrong, Jr., 12 July 1807
From: Armstrong, John, Jr.
To: Madison, James



(Triplicate)
Sir,
Paris 12 July 1807

I send herewith, addressed to the Secretary of the Treasury, the whole number of vouchers issued by the Minister of this Government upon which my bills on the treasury of the U. S. have been drawn; & I add, for your examination, a Gen. Table of the payments which, conformably to these vouchers, have been made, and in which are designated, the original claimants, the transferees, the agents receiving bills, the authorities by which the claims have been admitted, and the amount paid on them respectively.  It was my intention so to construct this table as to make it contain all the details necessary to a general report.  If I have failed in executing this intention, as fully as you may think proper or necessary, and you will be pleased to indicate any particular case or number of cases, in relation to which you desire further explanation, it shall be immediately given.  You will perceive that besides the evidence of the vouchers, the table contains a column of claims and their amount which have been rejected by the authorities of both nations and another exhibiting that small portion of the business which yet remains to be done.  An additional column Viz: of claims rejected by the French Bureaux tho’ admitted by the Am. Commissioners, would have been proper in this general view of the business, & should have been added had not Mr. Skipwith informed me that he had already furnished a copy of this document.
The Monitors from the 7th. of June last accompany this dispatch.  They will give you detailed accounts of the War & the present prospects of peace.  The delay in renewing the negociation in London has been very wisely judged  Whenever that negociation be opened, it will find G. B. under circumstances very different from those in which the business began.  The Emp. will be here early in August.  With very high consideration, I am, Sir, Your most Obed. & very hum. Servt.

John Armstrong


19 July.  The Empress has this day received advices that the treaty between France & Russia was signed on the 9th. int.  Of its’ provisions we know nothing certainly.  It is whispered, that Prussia loses all her territories on the left side of the Elbe and her share of Poland, that out of these parings are to be made two new Kingdoms, the one for Jerome, the other for Murat; that Moldavia & Wallachia are to be given to Russia and that Europe is to have hereafter only two Empires.


21 July.  I have this moment received a letter from the Prince of Benevent from which I take the following sentence.
"J n’ai pas habituellement répondu aux lettres que vous m’avez fait l’honneur de me ecrire.  Les mouvemens d’un voyage permettent moins de suivre un correspondance de tous les instans; mais les affaires dont V. E. m’a entretenu ne sont pas perdues de vue.  Et dans toutes les occasions j’en rends compte à Sa Majeste.  Elle voit avec plaisir, que les discussions des Etats-Unis avec l’Espagne continuent de se suivre par voie de negociation et elle espere que le bon voisinage du gouvernement federal et des possessions Espagnoles  attiré." 


This Minister is expected here every hour.  You may be assured, that I shall neglect no means, nor loose any occasion of bringing this business to a speedy and favorable termination.


P. S.  As it is probable that reports of captures made under Cover of the November decree by french Privatiers may reach America, as they have already reached England, I enclose an Extract from my letter of the 7th. instant to Mr. Monroe on that subject.

